Citation Nr: 0326437	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-00 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a higher level of special monthly compensation 
including based on aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from September 1976 to 
March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.


FINDINGS OF FACT

1.  The veteran is able to dress and undress himself, to feed 
himself, to attend to the wants of nature, to keep himself 
ordinarily clean and presentable, and to protect himself from 
the ordinary hazards of his daily environment.  

2.  The veteran's lower extremities are totally nonfunctional 
with the exception of the ability to balance somewhat during 
weight transfer; he is totally unable to bear weight or to 
balance himself more than a few moments.

3.  Although the veteran has normal range of motion of the 
knees and he can lift his legs out far enough to put his 
socks on while sitting down, he cannot walk and is totally 
wheelchair bound due to loss of strength and incoordination 
of both lower legs.

4.  The veteran has lost natural knee action in that the 
knees, and the lower extremities in their entirety, can no 
longer support his weight, and he can no longer walk.

5.  The veteran has no effective function remaining in his 
lower extremities other than that which would be equally well 
served by amputation of both lower extremities at a level 
preventing natural knee action with prosthesis in place.

6.  The disability affecting the veteran's lower extremities 
is due to the progression of service-connected Friedreich's 
ataxia.
CONCLUSIONS OF LAW

1.  The criteria for a higher level of special monthly 
compensation based on the need for aid and attendance have 
not been met.  38 U.S.C.A. § 1114(o) (West 2002): 38 C.F.R. 
§ 3.350(e)(3) (2002).

2.  The criteria for a higher level of special monthly 
compensation based on loss of use of the lower legs have been 
met.  38 U.S.C.A. § 1114(m) (West 2002): 38 C.F.R. § 3.350(c) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist.

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000.  The VCAA emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment.  38 U.S.C.A. § 5107, Note 
(West 2002).  VA has promulgated regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, except 
with regard to applications to reopen previously denied 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA's duties under the VCAA have been fulfilled in this case.  
The VCAA requires VA to notify a claimant of evidence and 
information necessary to substantiate his claim and to inform 
him whether he or VA bears the burden of producing that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this case, the veteran was specifically informed of the 
enactment of the VCAA in a letter from the RO dated in August 
2001.  He was informed of what he could do to help with his 
claim by telling the RO about additional information or 
evidence of treatment for the conditions for which he was 
claiming increased compensation benefits.  He was told what 
evidence VA had already obtained on his behalf and where he 
could send additional evidence.  Accordingly, the Board 
concludes that the requirements to notify the veteran of the 
evidence needed to substantiate his claim for an increased 
rating in this case have been met.

Moreover, VA has fulfilled its duty to assist the veteran in 
obtaining evidence that could substantiate his claim in this 
case.  VA obtained VA outpatient treatment records and 
afforded the veteran three VA examinations pertaining to his 
claim of an increase level of disability.  As noted in the 
decision below, the VA medical examinations have provided 
evidence which substantiates the veteran's claim for a higher 
level of special monthly compensation, although not based on 
the need for aid and attendance, and to this extent the Board 
is granting the appeal.  The veteran has identified no 
further evidence that may be useful in substantiating his 
claim for a higher level of special monthly compensation 
based on the need for aid and attendance, and the Board 
concludes that VA has met it obligations under the VCAA to 
assist the veteran in obtaining pertinent evidence in this 
case.

A Higher Level Of Special Monthly Compensation
Including Based On Aid And Attendance

Background

Service connection had been in effect in this case since 1981 
for Friedreich's ataxia, a disease with sclerosis of the 
dorsal and lateral columns of the spinal cord, attended by 
ataxia, speech impairment, lateral curvature of the spinal 
column, and swaying and irregular movements, with paralysis 
of the muscles, especially of the lower extremities.  
Dorland's Illustrated Medical Dictionary 153 (28th ed. 1994).  
In a September 1993 rating decision, the RO granted a 100 
combined disability rating for neurological impairment in all 
four extremities and for eye (refixation saccade) and speech 
(dysarthria) resulting from Friedreich's ataxia.  See 
Dorland's at 514, 1477 (defining dysarthria and saccade).  

In a February 1995 rating decision, the RO granted a 100 
percent rating for neurological impairment of both lower 
extremities and continued a 40 percent rating for 
neurological impairment of the right upper extremity, a 30 
percent rating for neurological impairment of the left upper 
extremity, a 10 percent rating for refixation saccade, and a 
10 percent rating for dysarthria.  The RO also found that the 
veteran was entitled to special monthly compensation under 
38 U.S.C. § 1114(l) and 38 C.F.R. § 3.350(b) on account of 
loss of use of both feet.  The RO awarded an intermediate 
rate of special monthly compensation between the rates 
provided at subsections (l) and (m) of the statute on account 
of loss of use of both feet with additional disabilities 
(namely, the impairment of the upper extremities, refixation 
saccade, and dysarthria) independently ratable at 50 percent 
or more.  See 38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f)(3).

In May 1999, the veteran claimed an increase in the rate of 
special monthly compensation based on the need for aid and 
attendance.  On a June 1999 VA Brain and Spinal Cord 
examination report, the examiner noted that there had been a 
slow but inexorable decline in the veteran's functioning, 
especially in coordination.  The veteran reported tiring at 
the end of the day and having trouble with cleaning and 
cooking.  He came to the examination in a wheelchair with a 
trained dog at his side.  The veteran reported being 
independent in transferring and in dressing, bathing, and 
eating.  On examination, the veteran had normal range of 
motion and some refixation saccade.  Bowel and bladder were 
functioning fine.  Further neurological examination showed 
him to be alert and fully oriented.  He had normal bulk and 
tone and good strength in all of his extremities except for 
some slight weakness in the hamstrings on the left.  Reflexes 
were trace in the upper extremities, absent in the lower 
extremities.  Sensory examination showed a slight decrease in 
vibration sense in both lower extremities, with significant 
decrease in position sense on the left and slight on the 
right lower extremity.  There was a severe impairment in 
coordination in all four extremities.  Gait was not tested.  
The examiner concluded that there was normal range of motion 
in all of the veteran's extremities and his major limitation 
was incoordination and that was where his disability lay.  
There was also some difficulty in position sense which really 
affects his coordination and how he can use the extremities 
rather than his brute strength.

The veteran also underwent a VA Aid and Attendance 
examination in June 1999.  The examiner noted that the 
veteran did require the assistance of another person but 
mostly for household duties, and that the veteran "will be 
unable to protect himself from the ordinary hazards of daily 
environments for the most part.  Although the veteran was 
quite active, he was in a wheelchair.  He was able to drive a 
car with hand controls, use a computer, and work 40 hours a 
week as an accountant.  The veteran was very well dressed and 
groomed and did not require an attendant to report for the 
examination.  He needed help with housework, yard work, and 
laundry.  He reported falling frequently, about once a day.  
He reported some urgency and having accidents with 
incontinence about once a month.  He went from bed to the 
bathroom in a "three-wheel scoot chair."  His legs were not 
strong enough for locomotion but they were used with braces 
or a cane.  He reported to the examination in a wheelchair 
with a guide dog.  The veteran was quite active on most days.  
He was able to shave himself and shower on the "scoot" 
chair.  He was able to perform normal hygiene.  It took him 
about one and one-half hour to dress himself each day.

On physical examination of the extremities, the examiner 
noted that there was marked functional restriction of the 
lower extremities.  The upper extremities were involved in 
the veteran's ataxia, but he was able to write and use a 
keyboard.  He was able to feed himself, fasten his clothing, 
bathe, shave, and do his own toilet.  The lower extremities 
were only strong enough to support him hanging onto furniture 
and he was unable to support himself without the use of 
furniture or a wheelchair.  There were marked deficits of 
propulsion, balance, and weightbearing.  The lower 
extremities were weaker than the upper extremities, but the 
upper extremities were also involved.  His grip was 2/4; 
lower extremity strength was 1/4.  He was unable to walk at 
all.  The examiner noted that the veteran was surprisingly 
independent and needed help mostly in housekeeping, house 
maintenance, and yard work, perhaps heavy grocery shopping, 
and laundry.

In April 2000, the RO denied special monthly compensation at 
the "L" rate based on aid and attendance, noting that 
special monthly compensation at the "L" rate had been 
assigned for loss of use of the feet, and impairment of the 
lower extremities could not be considered again in 
determining whether the veteran qualified for a second "L" 
by reason of the need for aid and attendance.  The RO noted 
that the veteran's other service-connected conditions of 
neurological impairment of the upper extremities, refixation 
saccade, and dysarthria had been reviewed but did not show 
that the veteran qualified for a second "L" by reason of 
aid and attendance due to those disabilities.

The veteran appealed the April 2000 rating decision to the 
Board, contending in his December 2001 substantive appeal 
that his disability had progressed to the point that he 
needed personal assistance and that he would eventually need 
constant aid attendance.  He reported that his most pressing 
need for aid and attendance was evident in the morning when 
getting ready for work because he needed help getting out of 
bed, showering, dressing, and with getting breakfast.  He 
stated he often fell while transferring from bed to his 
scooter, to the toilet or shower, or while dressing himself.  
He stated that he needed assistance with light cleaning, 
fixing dinner, undressing and getting back into bed.

The veteran submitted private medical records, dated from 
July 1997 to April 2001, in which he highlighted certain 
portions which he apparently felt were particularly relevant 
to his claim.  One portion was dated in August 1998 and 
showed that the veteran reported having trouble lifting items 
up and had a hard time lifting his arm up over his head.  
Another highlighted portion was dated in June 2000 and showed 
a complaint of constant trouble with bowel movements.

The veteran also submitted VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance, which was dated in January 2002 had been 
completed by an associate professor or neuroscience at a 
university.  The examiner noted that the veteran was 
wheelchair bound.  Both arms were uncoordinated, impairing 
fine hand movements, and there was gross weakness of finger 
extensors of both hands.  Both legs were grossly 
uncoordinated, impairing safe weightbearing or ambulation.  
There was some loss of muscle tone and bulk as well, adding 
to weakness.  There was a loss of position sensation in both 
legs, impairing the ability to position weight over feet/legs 
for safe standing/locomotion.  The examiner noted that the 
veteran was totally dependent on a mechanized wheelchair for 
transport and mobility.  With difficulty, he could transfer 
from bed to chair but regularly fell during this process.

At a hearing before a VA Decision Review Officer in February 
2002, the veteran testified that experienced difficulty 
getting ready for work in the morning and that he tended more 
and more to fall and had difficulty getting up.  He stated 
that he was not falling because of his legs but because of 
the inability of his upper extremities to either catch 
himself on a grab bar or for some other such reason of the 
failure of his upper extremities.  He stated that sometimes 
he was able to get up on his own or his wife would assist him 
by moving his scooter so he could grab the grab bar and lift 
himself up.  The veteran stated that when he was in his 
scooter he could lift his leg out far enough to put his socks 
on.

In March 2003, VA General Medical and Neurological 
examinations were conducted.  One examiner noted that the 
veteran arrived without an attendant but with an assisting 
dog that helped him to function.  He was able to drive and as 
a consequence was neither hospitalized nor housebound.  He 
was not bedridden but he was in a wheelchair.  The examiner 
noted that the veteran could probably protect himself from 
the hazards of daily living in his environment.  On physical 
examination, the veteran's build was slender and his posture 
in the wheelchair was apparently normal.  He was totally 
wheelchair bound.  He had not gait whatsoever.  His upper 
extremities were apparently normal though the musculature was 
decreased bilaterally.  His functional restrictions appeared, 
in the opinion of the examiner, to be operating on a 25-30 
percent of normal strength.  His coordination was decreasing.  
He was able to do all the normal activities, such as self-
feeding, fastening clothing, bathing, shaving, and toileting, 
but his ability requires a great deal of effort to do that 
and he notes that the effort is increasing significantly.  
The examiner noted that the veteran's lower extremities were 
totally nonfunctional with the exception of ability to 
balance somewhat during weight transfer.  He was totally 
unable to bear weight or to balance himself more than a few 
moments.  There was no apparent limitation of motion or 
deformity of the lumbar, thoracic, or cervical spine.  He 
could not ambulate, and was totally wheelchair bound.

The VA examiner who conducted the March 2002 neurological 
examination was the same examination who conducted the June 
1999 VA Brain and Spinal Cord examination.  The examiner 
noted that the veteran was still wheelchair bound.  He noted 
that the veteran was still able to work as an accountant 40 
hours per week but was unable to stand with holding on.  He 
could not walk anymore.  He was fairly well independent in 
terms of activities of daily living but had difficulty with 
buttoning his shirts and lacing his shoes.  He was still able 
to drive using adaptive equipment.  The veteran had normal 
taste and smell.  He had had some bowel and bladder 
dysfunction.  On motor examination, he had normal bulk and 
strength.  Reflexes were absent.  On sensory examination, 
there was decreased pinprick in the hands and feet and legs 
distally.  Vibration sense was decreased.  Position sense was 
almost absent.  Coordination showed impaired finger-to-nose 
and rapid alternating movements were severely impaired.  Gait 
could not be tested.  

In a March 2003 rating decision, the RO granted service 
connection for bowel and bladder dysfunction and reviewed the 
evaluations of other service-connected disorders that are not 
the subject of this appeal.  In a March 2003 supplemental 
statement of the case, the RO continued the denial of 
entitlement to aid and attendance.

Analysis

Special monthly compensation is payable at the "(l) rate" 
for certain disabilities including the anatomical loss or 
loss of use of both feet; it is also payable if the veteran 
is permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).  A higher rate (the "(m) rate") is payable for 
certain disabilities including the anatomical loss or loss of 
use of both legs at a level, or with complications, 
preventing natural knee action with prostheses in place.  38 
U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c)(1)(ii).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance and 
propulsion could be accomplished equally well by an 
amputation stump with prosthesis.  For instance, extremely 
unfavorable complete ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of a lower extremity by 3.5 inches or more, will constitute 
loss of use of the foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this nerve 
will be taken as loss of use of the foot.  38 C.F.R. §§ 
3.350(a)(2), 4.63.  

In this case, the RO has assigned the (l) rate of special 
monthly compensation based on loss of use of both feet.  The 
veteran seeks a higher level of special monthly compensation 
and, to this end, he has argued that he deserves a higher 
rate based on the need for aid and attendance.  As noted 
above, special monthly compensation is payable at a 
progressively higher rate if, as the result of service-
connected disability, the veteran has suffered disability 
under conditions which would entitled such veteran to two or 
more of the rates provided in 38 U.S.C.A. § 1114(l)-(n).  
However, no condition may be considered twice in the 
determination.  Because the (l) rate has been assigned for 
loss of use of both feet, the question becomes whether the 
veteran is entitled to aid and attendance based upon separate 
and distinct disabilities - that is, disabilities other than 
the loss of use of both feet.  The RO concluded that the aid 
and attendance was not required based solely on the other 
disabilities of the veteran, and the Board agrees.

Section 3.352(a) provides the basic criteria for regular aid 
and attendance and for the permanently bedridden as follows:

[The] inability of a claimant to dress or 
undress himself (herself), or to keep 
himself (herself) ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.  "Bedridden" will be 
a proper basis for the determination.  
For the purpose of this paragraph 
"bedridden" will be that condition 
which, through its essential character, 
actually requires that the claimant 
remain in bed.  The fact that claimant 
has voluntarily taken to bed or that a 
physician has prescribed rest in bed for 
the greater or lesser part of the day to 
promote convalescence or cure will not 
suffice.  It is not required that all of 
the disabling conditions enumerated in 
this paragraph be found to exist before a 
favorable rating may be made.  The 
particular personal functions which the 
[claimant] is unable to perform should be 
considered in connection with his or her 
condition as a whole.  It is only 
necessary that the evidence establish 
that the [claimant] is so helpless as to 
need regular aid and attendance, not that 
there be a constant need.  Determinations 
that the veteran is so helpless, as to be 
in need of regular aid and attendance 
will not be based solely upon an opinion 
that the claimant's condition is such as 
would require him or her to be in bed.  
They must be based on the actual 
requirement of personal assistance from 
others.

38 C.F.R. § 3.352(a) (2002).  The evidence in this case has 
consistently shown that the veteran is able to dress and 
undress himself, to feed himself, to attend to the wants of 
nature, and to keep himself ordinarily clean and presentable.  
Moreover, there is no evidence of frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid.  Finally, although the June 1999 VA examiner stated that 
the veteran "will be" unable for the most part to protect 
himself from the ordinary hazards of his daily environment, 
there is no evidence that his disability has progressed to 
that level at this time.  Concerning this, the Board notes 
that all the examiners have noted that the veteran is quite 
active, is able to drive with special equipment for that 
purpose, and continues to work an eight hour day.  Moreover, 
the March 2003 VA examiner specifically noted that, at the 
time of that examination, the veteran was still able to 
protect himself from the hazards of daily living in his 
environment.  Accordingly, the Board concludes that the 
criteria for a higher level of special monthly compensation 
based on the need for aid and attendance have not been met.  
38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b)(3), 3.352(a). 

However, the Board notes that the evidence in this case does 
indicate that the disability affecting loss of use of the 
lower extremities has progressed, warranting consideration 
for a higher level of special monthly compensation under the 
(m) rate based on loss of use of both lower extremities.  
Such a determination is based on whether there is loss of use 
of both legs at a level, or with complications, preventing 
natural knee action with prosthesis in place.  In determining 
whether there is natural knee action with prosthesis in 
place, consideration will be based on whether use of the 
proper prosthetic appliance requires natural use of the 
joint, or whether necessary motion is otherwise controlled, 
so that the muscles affecting joint motion, if not already 
atrophied, will become so.  If there is no movement in the 
joint, as in ankylosis or complete paralysis, use of 
prosthesis is not to be expected, and the determination will 
be as though there were one in place.  38 C.F.R. 
§ 3.350(c)(2).

In this case, the medical evidence reflects that the 
veteran's lower extremities are totally nonfunctional with 
the exception of ability to balance somewhat during weight 
transfer.  He is totally unable to bear weight or to balance 
himself more than a few moments.  Although the medical 
evidence showed that he has normal range of motion of the 
knees and he testified that he could lift his legs out far 
enough to put his socks on, he cannot walk and is totally 
wheelchair bound.  The medical evidence reflects that the 
predominant problems with regard to walking are loss of 
strength and incoordination.  As one examiner noted in March 
2003, there was some loss of muscle tone and bulk as well, 
adding to weakness.  There was a loss of position sensation 
in both legs, impairing the ability to position weight over 
feet/legs for safe standing/locomotion.

Thus, in this case there is loss of use of natural knee 
action, although not in the sense of having loss of range of 
motion in the knee while sitting or having no movement in the 
joint as in ankylosis, but the veteran has lost natural knee 
action in the sense that the knees, and the lower extremities 
in their entirety, can no longer support his weight and can 
no longer function with regard to ambulation because of 
weakness and incoordination due to paralysis.  Thus, there is 
"complete paralysis" with regard to ambulation.  38 C.F.R. 
§ 3.350(c)(2). 

When interpreting the regulation pertaining to loss of use of 
a foot (the (l) rate), the relevant inquiry concerning a 
special monthly compensation award is not whether amputation 
is warranted but whether the appellant has effective function 
remaining other than that which would be equally well served 
by an amputation with use of a suitable prosthetic appliance.  
Tucker v. West, 11 Vet. App. 369, 373 (1998).  See 38 C.F.R. 
§§ 3.350(a)(2), 4.63.  Applying this concept to the (m) rate, 
the relevant inquiry is not whether amputation of both lower 
extremities is warranted at a level preventing natural knee 
action, but whether the veteran has effective function 
remaining other than that which would be equally well served 
by such an amputation with use of suitable prosthetic 
appliances.  Evaluation of a service-connected disability 
involving musculoskeletal impairment requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the medical evidence does not show that the 
veteran has effective function remaining in his legs other 
than that which would be equally well served by amputation of 
both legs with use of suitable prosthetic appliances.  
Assuming that a person may be able to walk with suitable 
prosthetic appliances, even with both amputations at a level 
above the natural knee, the medical evidence in this case 
reflects that the veteran has less effective function 
remaining in his legs as a result of weakness, fatigability, 
and incoordination.  Accordingly, the Board concludes that 
the criteria for a higher level of special monthly 
compensation has been met in this case based on loss of use 
of both lower extremities.  38 U.S.C.A. § 1114(m); 38 C.F.R. 
§ 3.350(c)(1)(ii), (2).

In so concluding, the Board notes that special monthly 
compensation at a rate higher than that specified in 38 
U.S.C.A. § 1114(m) (the "(n) rate") is not warranted 
because such a rate is payable for the anatomical loss or 
loss of use of both arms at levels, or with complications, 
preventing natural elbow action with prostheses in place, has 
suffered the anatomical loss of both legs so near the hip as 
to prevent the use of prosthetic appliances, or has suffered 
the anatomical loss of one arm and one leg so near the 
shoulder and hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of both eyes, 
or has suffered blindness without light perception in both 
eyes.  Amputation is a prerequisite except for loss of use of 
both arms and blindness without light perception in both 
eyes.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(d).  Because 
amputation is a prerequisite with regard to disability 
affecting the legs and because the other disabilities and 
levels of disabilities are not shown, the (n) rate is not for 
application in this case.

With regard to even higher levels of special monthly 
compensation, the Board notes that the (o) rate is payable if 
the veteran has suffered disability under conditions which 
would entitle such veteran to two or more of the rates 
provided in 38 U.S.C.A. § 1114(l)-(n), no condition being 
considered twice in the determination, or if the veteran has 
suffered blindness and deafness, or if the veteran has 
suffered the anatomical loss of both arms so near the 
shoulder as to prevent the use of prosthetic appliances.  
Determinations must be based upon separate and distinct 
disabilities, which requires that if a veteran who has 
suffered the loss of use of two extremities is being 
considered for the maximum rate payable pursuant to 38 
U.S.C.A. § 1114(o) on account of the regular need for aid and 
attendance, the regular need for aid and attendance must 
result from pathology other than that of the extremities.  
The fact that two separate and distinct entitling 
disabilities result from a common etiological agent will not 
preclude maximum entitlement.  Paralysis of both lower 
extremities together with loss of anal and sphincter control 
will entitle the veteran to the maximum rate payable pursuant 
to this subsection.  38 U.S.C.A. § 1114(o); 38 C.F.R. 
§ 3.350(e).  For the reasons noted above with regard to a 
separate rating for aid and attendance and because none of 
the other requirements, such as blindness, deafness, or 
anatomical loss of both arms, apply in this case, the (o) 
rate is not for application.  In this regard, the Board notes 
that although service connection has been granted for bowel 
and bladder impairment, the medical evidence does not 
demonstrate loss of anal and sphincter control.


ORDER

A higher level of special monthly compensation based on the 
need for aid and attendance is denied.

Subject to the laws and regulations governing the award of 
monetary benefits, a higher level of special monthly 
compensation based on the loss of use of both lower legs 
under 38 U.S.C. § 1114(m) is granted.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



